USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 1 of 13


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

KEITH COOPER,                     )
                                  )
               Plaintiff,         )
                                  )                    Case No. 3:17-CV-00834-PPS-MGG
v.                                )
                                  )
CITY OF ELKHART, STEVE REZUTKO, )
EDWARD WINDBIGLER, STEVEN         )
AMBROSE, and TOM CUTLER, in their )
individual capacities,            )
                                  )
               Defendants.        )

                     DEFENDANTS’ REPLY IN SUPPORT OF THEIR
                     MOTION FOR JUDGMENT ON THE PLEADINGS
       DEFENDANTS City of Elkhart, Steve Rezutko, Edward Windbigler, Steven Ambrose,

and Tom Cutler, by counsel file the following Reply in support of their Rule 12 (c) Motion for

Judgment on the Pleadings.

                                           ARGUMENT

I.   Judicial Estoppel Is Inapplicable
       In its Response, the Plaintiff proffers a procedural argument to block consideration of the

Defendants’ argument by asking this Court to apply judicial estoppel and adopt specific portions

of the City’s Response to Cooper’s Petition for Executive Pardon. [DE # 59-2 at 3]. However,

the doctrine of judicial estoppel is only applicable to statements or positions made in judicial or

quasi-judicial administrative proceedings. See New Hampshire v. Maine, 532 U.S. 742, 750

(2001) (holding that the party must have “succeeded in persuading a court to accept that party’s

earlier position, so that judicial acceptance of an inconsistent position in a later proceeding

would create ‘the perception that either the first or second court was misled’”) (internal citation


                                                  1
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 2 of 13


omitted) (emphasis added); Allison v. Ticor Title Ins. Co., 979 F.2d 1187, 1193 (7th Cir. 1992)

(“The doctrine precludes parties from abandoning positions taken in earlier litigation.”)

(emphasis added); In re Cassidy, 892 F.2d 637, 641 (7th Cir. 1990) (“Where a party assumes a

certain position in a legal proceeding . . . .”) (emphasis added); Czajkowski v. City of Chicago,

810 F. Supp. 1428, 1447 (N.D. Ill. 1992) (“[I]t is only necessary [in applying judicial estoppel]

that the opportunity for full litigation be available. . . . The Police Board proceedings were a

quasi-judicial administrative proceeding. . . .”) (emphasis added).

         Plaintiff argues that his hearing before the Indiana Pardon and Parole Board is analogous

to administrative proceedings to which other courts in the Seventh Circuit have applied judicial

estoppel. [DE # 59-2 at 5]. Although that may be under certain circumstances, the Defendants

were never parties to or participants in Cooper’s Petition for Executive Pardon before the Indiana

Pardon and Parole Board; rather, the City’s Response was submitted directly to the office of

former Governor Mike Pence for his consideration following the Pardon and Parole Board’s

recommendation. [DE # 59-3 at 2]; [DE # 59-4 at 2]. Thus, the precise statements and position

that Plaintiff complains of were not presented or litigated in any judicial or quasi-judicial

administrative proceeding involving the Defendants, and therefore judicial estoppel does not

apply.

         The doctrine of judicial estoppel is further inapplicable because Plaintiff cannot show that

the Defendants “succeeded” in persuading then-Governor Pence to accept the City’s position to

deny the pardon request. See New Hampshire, 532 U.S. at 750 (requiring the party to have

“succeeded in persuading a court to accept that party’s earlier position”). Plaintiff cites to three

statements in support of his argument that the City has taken inconsistent positions with regards




                                                  2
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 3 of 13


to whether Plaintiff’s sentence modification in 2006 invalidated his conviction.1 [DE # 59-2 at

6]. Plaintiff argues that because of these statements, former Governor Pence “[did] not grant

Plaintiff’s pardon request” and “refused to act.” [DE # 59-2 at 7]. However, Plaintiff did not and

indeed cannot demonstrate that these particular statements were the reason why former Governor

Pence “refused to act.” The City’s Response to Cooper’s Petition for Executive Pardon contains

thirty-eight pages of reasons for possibly denying Plaintiff’s Petition, any one of which former

Governor Pence could have chosen in his decision not to act on Plaintiff’s pardon request. [DE #

59-4]. Thus, because Plaintiff cannot demonstrate that Defendants “succeeded” in persuading

former Governor Pence to accept this particular position2 for which preclusion is sought, judicial

estoppel is inapplicable.

II.   Plaintiff’s Conviction and Sentence Were Effectively Invalidated by His 2006
      Sentence Modification.
         Plaintiff also argues that his conviction and sentence were not invalidated by his 2006

sentence modification. [DE # 59-2 at 9]. Plaintiff contends that his post-conviction proceedings

and sentence modification process were not discussed in his Complaint, and thus any discussion

on these matters fall outside the contours of Plaintiff’s Complaint and should not be considered

in ruling on this motion. [DE #59-2 at 9-10]. Both contentions are incorrect.

         First, Plaintiff’s Complaint does contain discussion of his post-conviction proceedings

and sentence modification process. In Paragraphs 119 and 128 of Plaintiff’s Complaint, he states




1
  It should be noted that nowhere in these three statements did the City address the question of whether Plaintiff’s
sentence modification effectively invalidated his conviction. It was and still is the Defendants’ position that the
Plaintiff’s conviction was not overturned, vacated, or set aside by the sentence modification. Rather, as Defendants
argued in their Motion for Judgment, Plaintiff’s conviction was effectively invalidated and called into question by
the sentence modification. [DE # 46 at 12-15]. That particular position was not “litigated” in any sense of the word
either in front of the Pardon and Parole Board, or in front of former Governor Pence. [DE # 59-4 at 2-3, 32]. Thus,
judicial estoppel is further inapplicable here.
2
  Which, as already established in Footnote 1, was a position that was neither taken by the Defendants in the City’s
Response nor was litigated in a judicial or quasi-judicial administrative proceeding.

                                                          3
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 4 of 13


that he was convicted of armed robbery and sentenced to forty years in prison. [DE #1 at 18, 19].

Plaintiff also states in Paragraphs 135 and 136 that in 2002—“approximately five years after

[Plaintiff] had been convicted”—his attorney requested additional DNA testing. [DE # 1 at 20-

21]. Further, in Paragraph 142, Plaintiff admits that he had “post-conviction counsel” conducting

a re-investigation. [DE #1 at 22]. In addition, in Paragraphs 1, 2, and 185, Plaintiff states that—

despite receiving a forty-year sentence—he was released after spending a decade in prison. [DE

# 1 at 1, 29]. Finally, Plaintiff’s Complaint is peppered with references to investigations,

statements, and affidavits taken by his post-conviction counsel. See, e.g., [DE # 1, at 20]. Thus,

Plaintiff’s Complaint does in fact contain discussion of his post-conviction proceedings and

sentence modification process. Regardless, as documents pertaining to Plaintiff’s post-conviction

proceedings and sentence modification are public records, this Court may take judicial notice of

them in ruling on a motion to dismiss under Rule 12(b)(6). See White v. Keely, 814 F.3d 883, 886

n.2 (7th Cir. 2016); Olson v. Champaign County, Ill., 784 F.3d 1093, 1097 n.1 (7th Cir. 2015).

See also Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986).

       Second, as to Plaintiff’s contention that “the sentence modification statute in Indiana does

not invalidate a conviction,” the Defendants concede that point. However, Plaintiff

misunderstands Defendants’ argument; Defendants do not suggest that sentence modifications in

general invalidate a conviction or sentence. Rather, as evidenced by their discussion in support

of the Motion for Judgment, Defendants argue that Plaintiff’s conviction and sentence were

invalidated by his particular sentence modification. [DE # 46 at 12-15v]. First, the state court

modified Plaintiff’s sentence without following the mandatory sentencing or parole statues in

place at the time. [DE # 46 at 13-14]. Second, when considered in the procedural context of the

2006 PCR Petitions made by Christopher Parish and Plaintiff—the sentence modification order



                                                  4
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 5 of 13


was given in light of Christopher Parish’s successful PCR petition, which overturned Parish’s

conviction on grounds of ineffective counsel. [DE # 46 at 14]. The decision by the Court of

Appeals in Parish’s PCR was precedent that Cooper’s PCR would have enjoyed the same result.

Third, Defendants demonstrated that Plaintiff’s particular sentence modification and federal

writs of habeas corpus were similar in that neither reversed nor overturned the underlying

conviction, but called the validity of the underlying conviction into question based on alleged

Constitutional violations. [DE # 46 at 14-15]; see Wilkinson v. Dotson, 554 U.S. 74, 81 (2005)

(“[S]tate prisoners use only habeas corpus (or similar state) remedies when they seek to

invalidate the duration of their confinement – either directly through an injunction compelling

speedier release or indirectly through a judicial determination that necessarily implies the

unlawfulness of the State’s custody.”). Finally, Defendants made note of the fact that Plaintiff

chose the manner of his relief; rather than waiting for his PCR Petition to potentially overturn his

conviction, Plaintiff chose to withdraw it and accept the court’s sentence modification order,

effectually achieving the same result. [DE # 46 at 13].

         Thus, based on the totality of the circumstances surrounding Plaintiff’s particular

sentence modification, his conviction and sentence were in effect invalidated on April 27, 2006,

and terminated in a manner favorable to him, and any cause of action for wrongful conviction

accrued on that date. Because Plaintiff’s cause of action accrued on April 27, 2006, his claims in

Counts I through VII are now time-barred. See Richards v. Mitcheff, 696 F.3d 635,637 (7th Cir.

2012).

III. Plaintiff’s Conviction Was Not Set Aside by Governor Holcomb’s Pardon Because the
     Pardon Did Not Expunge Plaintiff’s Conviction
         Plaintiff argues in his Response that his conviction was “set aside” when Governor Eric

Holcomb pardoned him. [DE # 59-2 at 13]. However, Plaintiff’s conviction was not “expunged

                                                  5
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 6 of 13


by executive order,” as required by Heck. [DE # 46 at 15-17]; see Heck v. Humphrey, 512 U.S.

477, 487 (1994). As such, should the Court find that Plaintiff’s conviction and sentence were not

invalidated by the 2006 sentence modification, in the alternative the Court should find that

Plaintiff’s § 1983 claims are barred by Heck. See Heck, 512 U.S. at 487.

       Plaintiff is incorrect in suggesting that pardons in general are sufficient to invalidate a

conviction for Heck purposes. [DE # 59-2 at 30]. Rather, courts in this Circuit interpreting the

applicability of Heck have repeatedly held that gubernatorial pardons, which are sufficient for

Heck purposes, must be based on a specific finding of innocence and a pardon that fails to do so

does not invalidate a conviction under Heck as an “expungement by executive order.” See

Newsome v. McCabe, 256 F.3d 747, 749 (7th Cir. 2001) (holding that a “claim based on

wrongful conviction and imprisonment did not accrue until” the Governor of Illinois granted

Newsome a pardon based on innocence); Kitchen v. Burge, 781 F. Supp. 2d 721, 735 (N.D. Ill.

2011) (holding that “the claim will not have accrued until after [Kitchen’s] conviction was set

aside,” which the court determined was the date he received his certificate of innocence); Walden

v. City of Chicago, 391 F. Supp. 2d 660, 671-72 (N.D. Ill. 2005) (noting that “unless the pardon

specifically and explicitly states that it is based on the innocence of the defendant, the pardon is

to be considered general, and thus does not absolve the criminal defendant,” and holding that

“the gubernatorial pardon [Walden] received [stating simply that Walden was acquitted] . . . was

a general pardon [and] did not invalidate his conviction or act to terminate [Walden’s] conviction

in his favor for purposes of Heck”); Patterson v. Burge, 328 F. Supp. 2d 878, 885, 897 (N.D. Ill.

2004) (explaining that plaintiff’s “§ 1983 claims . . . did not accrue until his conviction was

overturned in January of 2003” when Governor George Ryan “granted Patterson . . . [a] pardon[]

on the basis of innocence”).



                                                  6
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 7 of 13


       While Plaintiff properly states that Blake v. State, 860 N.E.2d 625 (Ind. Ct. App. 2007),

stands for the proposition that in Indiana courts look to the “specific language in [the] pardon” in

analyzing the impact of a pardon, Plaintiff misconstrues the specific language in the four corners

of Governor Holcomb’s pardon. [DE # 59-2 at 30-31]. First, Plaintiff states in his Response that

“the Executive Order granting Plaintiff’s pardon discusses his ‘wrongful’ conviction[.]” [DE #

59-2 at 30-31v]. However, the word “wrongful” does not appear anywhere in the language of

Governor Holcomb’s pardon, and it was improper for Plaintiff to suggest so by putting quotes

around the word in his Response. [DE # 42-2v]. Second, while Governor Holcomb does mention

some of the “evidence . . . has changed dramatically” since Plaintiff’s conviction, he never states

that these changes unequivocally prove Plaintiff’s innocence; rather, Governor Holcomb

explicitly stated that in the totality of the circumstances, Plaintiff’s case was “deserving of

consideration for a pardon.” [DE # 42-2 at 2]. Finally, there is no language contained within the

four corners of Governor Holcomb’s pardon that unequivocally demonstrates an intent to declare

Plaintiff innocent. [DE # 42-2]. Therefore, because Plaintiff was not declared innocent by the

pardon itself, Plaintiff’s conviction was not “expunged by executive order” as required by Heck

and any claims brought under § 1983 are barred.

       As to Plaintiff’s argument that his expungement hearing in front of Elkhart County

Circuit Court Senior Judge Duffin is not subject to judicial notice, that is not a correct statement

of the law. A federal court may take judicial notice of an adjudicative fact that is both “not

subject to reasonable dispute” and either 1) “generally known within the territorial jurisdiction of

the trial court” or 2) “capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Judicial notice is appropriate

here because “[t]he most frequent use of judicial notice of ascertainable facts is in noticing the



                                                  7
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 8 of 13


contents of court records.” GE Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1081-82

(7th Cir. 1997) (internal citation omitted). See also White v. Keely, 814 F.3d 883, 886 n.2 (7th

Cir. 2016); Olson v. Champaign County, Ill., 784 F.3d 1093, 1097 n.1 (7th Cir. 2015); Spaine v.

Comm. Contacts, Inc., 756 F.3d 542, 545 (7th Cir. 2014) (noting that courts “may take judicial

notice of publicly available records of court proceedings,” including transcripts) (internal citation

omitted); GE Capital Corp., 128 F.3d at 1082 (“[I]f the finding taken from the prior proceeding

is ‘not subject to reasonable dispute,’ then the court has satisfied the evidentiary criteria for

judicial notice.”); Opoka v. INS, 94 F.3d 392, 394 (7th Cir. 1996) (recognizing that proceedings

in other courts, both inside and outside the federal system, may be judicially noticed).

IV. Defendants are Protected by the Doctrine of Absolute Immunity for Any and All
    Testimony Given at Trial
       In his Response, Plaintiff states that Defendants are “not being sued for testifying at

trial.” [DE # 59-2 at 31]. Given the wording of the Complaint alleging that the Defendant

officers’ false testimony caused Cooper’s wrongful conviction, this statement is a surprise.

Plaintiff made numerous references to Defendant officers testifying falsely or failing to disclose

certain information on the witness stand. [DE # 46 at 17-18]. However, the Defendants accept

the Plaintiff’s Response statement. To the extent that Plaintiff is suing Defendants for testifying

falsely, those claims are barred because Defendants are immune and there is no remedy against

the City. See Briscoe v. LaHue, 460 U.S. 325, 335-41 (1983); Newsome v. McCabe, 319 F.3d

301, 304 (7th Cir. 2003).

V.   Plaintiff’s Monell Claim Is Not Adequately Pled
       Plaintiff states that his Monell claim is sufficiently plead because the “Facts” section of

his Complaint “contains detailed allegations related to municipal liability that well exceeds the

pleading requirements of Rule 8(a).” [DE # 59-2 at 35]. However, Plaintiff’s actual Monell


                                                   8
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 9 of 13


claim—Count VII in his complaint—makes no direct reference to which of these alleged policies

and practices led to Plaintiff’s injuries or to any specific policies that allowed for or acquiesced

in the Defendant officer’s alleged conduct. [DE #1 at 37-38]. Count VII does not give the City

any information as to which policies Plaintiff is referring to, nor does it state which actions

Defendant officers took pursuant to these alleged policies. [DE # 1 at 37-38]. By the specific

language of Count VII, Plaintiff does not put the Defendant City on notice of the claim against it.

[DE # 1 at 37-38v]. Plaintiff essentially asks the Defendants to parse and decipher which of his

189 paragraphs of “Facts” are applicable to his Monell claim. Therefore, because Plaintiff has

not pleaded sufficient facts to allow the Defendant City “to understand the gravamen” of

Plaintiff’s Monell claim, Plaintiff has failed to state a claim. See Payton v. Rush-Presbyterian St.

Luke’s Med. Ctr., 184 F.3d 623, 627 (7th Cir. 1999) (quoting Doherty v. City of Chicago, 75

F.3d 318, 326 (7th Cir. 1996)).

VI. Plaintiff’s State Law Claims Against the City Are Barred Under the Indiana Tort
    Claims Act
       Although Plaintiff voluntarily dismissed his state-law claims for intentional infliction of

emotional distress (Count X) and negligent infliction of emotional distress (Count XI) in his

Response, see [DE # 59-2 at 38 n.10], Plaintiff’s two remaining state law claims are barred as

well under the Indiana Tort Claims Act (ITCA).

       Defendants readily agree that they received a notice of tort claims from Plaintiff in mid-

February 2017; that is not a fact in contention, despite Plaintiff’s attempt to say otherwise. [DE #

46 at 23-24]; [DE # 59-2 at 37-38]. Rather, Defendants’ argument is that Plaintiff’s (now

remaining) state law claims of Negligent Supervision (Count VIII) and Respondeat Superior

(Count IX) are barred because he failed to send the notice within the requisite time frame under

the ITCA and these state law claims are barred by this procedural failure. As argued in


                                                  9
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 10 of 13


 Defendants’ memorandum of law [DE # 46 at 22-23], under the ITCA potential plaintiffs are

 required to send a notice of tort claims within 180 days “after the loss occurs.” I.C. § 34-13-3-8.

 The purpose of sending this notice is two-fold: the claim informs the political subdivision of the

 supposed wrongdoing so that it may investigate and prepare a defense, and the claim serves as a

 plaintiff’s announcement of his or her intention to assert a claim. See Indiana State Highway

 Comm’n v. Morris, 528 N.E.2d 468, 471 (1988). The date that triggers the time limitation to file

 tort claim notice is the date on which the plaintiff’s cause of action accrued. Garnelis v. Ind.

 State Dep’t of Health, 806 N.E.2d 365, 371 (Ind. Ct. App. 2004) (citing City of Hobart Sewage

 Works v. McCullough, 656 N.E.2d 1185, 1189 (Ind. Ct. App. 1995). “A cause of action for a

 personal injury claim accrues and the statute of limitation begins to run ‘when the plaintiff knew

 or, in the exercise of ordinary diligence, could have discovered that an injury had been sustained

 as a result of the tortious act of another.’” Garnelis, 806 N.E.2d at 371 (quoting Wehling v.

 Citizens Nat’l Bank, 586 N.E.2d 840, 843 (Ind. 1992)). If the claim directly implicates the

 validity of the conviction, the loss does not occur and the claim does not accrue “until the

 conviction has been disposed of in a manner favorable to the plaintiff.” Parish v. City of Elkhart,

 614 F.3d 677, 683 (7th Cir. 2010); Parish v. City of Elkhart, 2010 U.S. Dist. LEXIS 110686, at

 *4-5 (N.D. Ind. Oct. 15, 2010) (citing Johnson v. Blackwell, 885 N.E.2d 25, 30 (Ind. Ct. App.

 2008).

          Plaintiff’s claim of negligent supervision is a general one alleging that Defendant Cutler

 and other supervisors negligently failed to train and supervise officers, detectives, and

 supervisors in the police department and to implement policies to prevent misconduct including

 fabricating evidence and statements and concealing impeachment evidence. [DE #1 at p. 38]. As

 such, this claim is tied not only to Plaintiff’s arrest and conviction but to all arrests by any



                                                   10
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 11 of 13


 officers who allegedly did not receive adequate training and supervision. Therefore, the claim

 does not directly implicate the Plaintiff’s conviction. The accrual of this claim occurred when

 Plaintiff knew, or should have known, about the tort of negligent training and lack of

 supervision. Initially, that would have been when he was allegedly falsely stopped and arrested

 for purse snatching, threatened with the Kershner shooting, and later charged for that crime, all

 of which occurred from January through March 1997. Plaintiff was aware by April 27, 2006,

 when his conviction was invalidated by the sentence modification order [DE #46 at 12-15] that

 the officers were allegedly not trained or supervised. It was within 180 days of these dates that

 Plaintiff needed to file his notice of tort claim with the Defendants to allow the City time to

 investigate any claims. And at the very latest, when Parish filed his federal law suit in this court

 in 2007 alleging inadequate training and supervision for the Kershner shooting investigation,

 Plaintiff was aware of this alleged misconduct. Instead, Plaintiff waited 19 years after his

 conviction, 12 years after the Indiana Court of Appeals freed co-defendant Parish, 11 years after

 he was freed under a sentence modification, and 10 years after Parish filed a federal civil rights

 suit to file his own law suit. Plaintiff was well aware of any negligent supervision claims more

 than a decade ago and must have filed those claims with two years of the date of accrual.

 Because he failed to do so, these claims are barred. See I.C. § 34-11-2-4.

        Plaintiff’s claim in Count IX that the City is liable him for the tortious acts of its police

 officers under respondeat superior fails because in any event, the Defendant officers are immune

 under the ITCA. See [DE #46 at 23-24]. The employment and supervision of government

 officials is considered a discretionary function and the City and its officers are immune from any

 liability for negligent supervision. See I.C. §34-13-3-3(7); Camm v. Faith, 2018 U.S. Dist.

 LEXIS 13724, at *58-59 (S.D. Ind. Jan. 29, 2018); Foster v. Pearcy, 387 N.E.2d 446, 449-50



                                                  11
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 12 of 13


 (Ind. 1979) (“Generally, ‘the employment and supervision of deputies and employees in

 governmental offices . . . is a discretionary function’ immunized under the ITCA.”) In addition,

 a governmental entity or an employee acting within the scope of the employee’s employment is

 not liable if a loss results from the initiation of a judicial or administrative proceeding. I.C. 34-

 13-3-3(6). F.D. et al., v. Ind. Dep’t Child Servs., 1 N.E.3d 131, 137 (Ind. 2013) (citing

 Livingston v. Consol. City of Indianapolis, 398 N.E.2d 1302, 1306 (Ind. Ct. App. 1979)

 (immunity granted under ITCA to the State and municipal subdivisions and police officers in

 actions for malicious prosecution)).

         Therefore, Defendants are immune from liability for all of Plaintiff’s remaining Indiana

 state law claims pursuant to the ITCA.

                                           CONCLUSION

         For the above stated reasons, the Defendants request the Court grant their motion for

 judgment on the pleadings.

 NEWBY LEWIS KAMINSKI                            HUNT SUEDHOFF KALAMAROS LLP
 AND JONES, LLP

 By /s/ Martin W. Kus                            By /s/ Andrew S. Williams
 Martin W. Kus, #5377-46                         Andrew S. Williams, #23797-02
 Matthew J. Hagenow, # 22378-46                  Michelle K. Floyd, # 29249-02
 Nicholas T. Otis, # 27992-64                    803 South Calhoun Street, 9th Floor
 916 Lincolnway, P.O. Box 1816                   PO Box 11489
 La Porte, IN 46350                              Fort Wayne, IN 46858-1489
 Telephone (219) 362-1577                        Telephone: (260) 423-1311
 Facsimile (219) 362-2106                        Facsimile: (260) 424-5396
 Email: mwkus@nlkj.com                           Email: awilliams@hsk-law.com
 mjhagenow@nlkj.com                              mfloyd@hsk-law.com
 ntotis@nlkj.com                                 Attorneys for the Defendants Rezutko, Cutler,
 Attorneys for the Defendant, City of Elkhart            Windbigler and Ambrose




                                                   12
USDC IN/ND case 3:17-cv-00834-PPS-MGG document 66 filed 10/08/18 page 13 of 13


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION


 KEITH COOPER,                    )
                                  )
                       Plaintiff, )
                                  )           CASE NO. 3:17-CV-00834-PPS-MGG
                                  )
                                  )
 CITY OF ELKHART,                 )
 STEVE REZUTKO,                   )
 EDWARD WINDBIGLER,               )
 STEVEN AMBROSE, and              )
 TOM CUTLER, in their             )
 individual capacities            )
                                  )
                        Defendants.)



                                       PROOF OF SERVICE




        I hereby certify that on the 8th day of October, 2018 I electronically filed a complete copy
 of Defendants’ Reply in Support of their Motion for Judgment on the Pleadings and this Proof of
 Service with the Clerk of the Court CM/ECF system:

                                   Elliot R. Slosar: elliot@loevy.com;
                                  Jon Loevy: jon@loevy.com ;
                                 Gayle Horn: gayle@loevy.com;
                           Heather Lewis Donnell: heather@loevy.com;
                           Matthew J. Hagenow: mjhagenow@nlkj.com;
                                Nicholas T. Otis: ntotis@nlkj.com;
                          Andrew S. Williams: aswilliams@hsk-law.com;
                            Michelle K. Floyd: mfloyd@hsk-law.com


                                       NEWBY, LEWIS, KAMINSKI AND JONES, LLP

                                       By: /S/ Martin W. Kus




                                                 13
